Exhibit 10.1
 
INVESTMENT MANAGEMENT TRUST AGREEMENT


This Agreement is made as of December 17, 2013 by and between Cambridge Capital
Acquisition Corporation (the “Company”) and Continental Stock Transfer & Trust
Company (“Trustee”).


WHEREAS, the Company’s registration statement on Form S-1, No. 333-191868
(“Registration Statement”) for its initial public offering of securities (“IPO”)
has been declared effective as of the date hereof (“Effective Date”) by the
Securities and Exchange Commission (capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Registration
Statement); and


WHEREAS, EarlyBirdCapital, Inc. (“EBC”) is acting as the representative of the
underwriters in the IPO; and


WHEREAS, simultaneously with the IPO, the Company’s initial stockholders (and
their designees) and EBC will be purchasing an aggregate of 427,500 units
(“Initial Private Units”) from the Company for an aggregate purchase price of
$4,275,000; and


WHEREAS, in the event EBC exercises its over-allotment option in full, certain
of the Company’s initial stockholders and EBC will purchase up to an aggregate
of an additional 44,625 units (“Over-Allotment Private Units,” together with the
Initial Private Units, the “Private Units”) for an aggregate purchase price of
up to $446,250; and


WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Certificate of Incorporation, $71,050,000 of the
gross proceeds of the IPO and sale of the Private Units ($81,305,000 if the
underwriters over-allotment option is exercised in full) will be delivered to
the Trustee to be deposited and held in a trust account for the benefit of the
Company and the holders of the Company’s common stock, par value $.0001 per
share (“Common Stock”), issued in the IPO as hereinafter provided (the amount to
be delivered to the Trustee will be referred to herein as the “Property”; the
stockholders for whose benefit the Trustee shall hold the Property will be
referred to as the “Public Stockholders,” and the Public Stockholders and the
Company will be referred to together as the “Beneficiaries”); and


WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property;


IT IS AGREED:


1.           Agreements and Covenants of Trustee.  The Trustee hereby agrees and
covenants to:
 
(a)           Hold the Property in trust for the Beneficiaries in accordance
with the terms of this Agreement in a segregated trust account (“Trust Account”)
established by the Trustee at JPMorgan Chase Bank N.A. and at a brokerage
institution selected by the Trustee that is satisfactory to the Company;
 
 
 

--------------------------------------------------------------------------------

 


(b)          Manage, supervise and administer the Trust Account subject to the
terms and conditions set forth herein;


(c)           In a timely manner, upon the written instruction of the Company,
invest and reinvest the Property (i) in United States government treasury bills,
notes or bonds having a maturity of 180 days or less and/or (ii) in money market
funds meeting certain conditions under Rule 2a-7 promulgated under the
Investment Company Act of 1940, as amended, and that invest solely in U.S.
treasuries, as determined by the Company;


(d)          Collect and receive, when due, all principal and income arising
from the Property, which shall become part of the “Property,” as such term is
used herein;


(e)           Notify the Company and EBC of all communications received by it
with respect to any Property requiring action by the Company;


(f)           Supply any necessary information or documents as may be requested
by the Company in connection with the Company’s preparation of its tax returns;


(g)          Participate in any plan or proceeding for protecting or enforcing
any right or interest arising from the Property if, as and when instructed by
the Company to do so;


(h)          Render to the Company monthly written statements of the activities
of and amounts in the Trust Account reflecting all receipts and disbursements of
the Trust Account; and


(i)           Commence liquidation of the Trust Account only after and promptly
after receipt of, and only in accordance with, the terms of a letter
(“Termination Letter”), in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit C, signed on behalf of the Company by its Chief
Executive Officer or Chairman of the Board and Secretary or Assistant Secretary,
affirmed by counsel for the Company, and, in the case of a Termination Letter in
a form substantially similar to that attached hereto as Exhibit A, acknowledged
and agreed to by EBC, and complete the liquidation of the Trust Account and
distribute the Property in the Trust Account only as directed in the Termination
Letter and the other documents referred to therein; provided, however, that in
the event that a Termination Letter has not been received by the Trustee by the
18-month anniversary of the closing of the IPO (“Closing”) or, in the event that
a definitive agreement for a Business Combination has been executed on or prior
to the 18-month anniversary of the Closing but the Business Combination has not
been consummated by the 18-month anniversary of the Closing, the 24-month
anniversary of the Closing, (“Last Date”), the Trust Account shall be liquidated
in accordance with the procedures set forth in the Termination Letter attached
as Exhibit C hereto and distributed to the Public Stockholders as of the Last
Date.  The provisions of this Section 1(i) may not be modified, amended or
deleted under any circumstances.
 
 
2

--------------------------------------------------------------------------------

 


(j)           Distribute upon receipt of an Amendment Notification Letter
(defined below), to Public Stockholders who exercised their conversion rights in
connection with an Amendment an amount equal to the pro rata share of the
Property relating to the shares of Common Stock for which such Public
Stockholders have exercised conversion rights in connection with such Amendment.


2.           Limited Distributions of Income from Trust Account.


(a)           Upon written request from the Company, which may be given from
time to time in a form substantially similar to that attached hereto as Exhibit
D, the Trustee shall distribute to the Company the amount of interest income
earned on the Trust Account requested by the Company to cover any income or
other tax obligation owed by the Company.


(b)           Upon written request from the Company, which may be given from
time to time in a form substantially similar to that attached hereto as Exhibit
E, the Trustee shall distribute to the Company the amount of interest income
earned on the Trust Account requested by the Company to cover expenses related
to investigating and selecting a target business and other working capital
requirements; provided, however, that the Company will not be allowed to
withdraw interest income earned on the Trust Account unless there is an amount
of interest income available in the Trust Account sufficient to pay the
Company’s tax obligations on such interest income or otherwise then due at that
time.


(c)           The limited distributions referred to in Sections 2(a) and 2(b)
above shall be made only from income collected on the Property.  Except as
provided in Section 2(a) and 2(b) above, no other distributions from the Trust
Account shall be permitted except in accordance with Section 1(i) and 1(j)
hereof.


(d)           In addition to the requirements of Sections 1(e) and 1(i) above,
the Company shall provide EBC with a copy of any Termination Letters and/or any
other correspondence that it issues to the Trustee with respect to any proposed
withdrawal from the Trust Account promptly after such issuance.


3.           Agreements and Covenants of the Company.  The Company hereby agrees
and covenants to:


(a)           Give all instructions to the Trustee hereunder in writing, signed
by the Company’s Chairman of the Board, Vice Chairman of the Board, Chief
Executive Officer, President or Chief Financial Officer.  In addition, except
with respect to its duties under paragraphs 1(i), 1(j), 2(a) and 2(b) above, the
Trustee shall be entitled to rely on, and shall be protected in relying on, any
verbal or telephonic advice or instruction which it in good faith believes to be
given by any one of the persons authorized above to give written instructions,
provided that the Company shall promptly confirm such instructions in writing;
 
 
3

--------------------------------------------------------------------------------

 


(b)           Subject to the provisions of Section 7(g) of this Agreement, hold
the Trustee harmless and indemnify the Trustee from and against, any and all
expenses, including reasonable counsel fees and disbursements, or loss suffered
by the Trustee in connection with any claim, potential claim, action, suit or
other proceeding brought against the Trustee involving any claim, or in
connection with any claim or demand which in any way arises out of or relates to
this Agreement, the services of the Trustee hereunder, or the Property or any
income earned from investment of the Property, except for expenses and losses
resulting from the Trustee's gross negligence or willful misconduct.  Promptly
after the receipt by the Trustee of notice of demand or claim or the
commencement of any action, suit or proceeding, pursuant to which the Trustee
intends to seek indemnification under this paragraph, it shall notify the
Company in writing of such claim (hereinafter referred to as the “Indemnified
Claim”).  The Trustee shall have the right to conduct and manage the defense
against such Indemnified Claim, provided, that the Trustee shall obtain the
consent of the Company with respect to the selection of counsel, which consent
shall not be unreasonably withheld.  The Trustee may not agree to settle any
Indemnified Claim without the prior written consent of the Company, which
consent shall not be unreasonably withheld.  The Company may participate in such
action with its own counsel;


(c)           Pay the Trustee an initial acceptance fee, an annual fee and a
transaction processing fee for each disbursement made pursuant to Sections 2(a)
and 2(b) as set forth on Schedule A hereto, which fees shall be subject to
modification by the parties from time to time.  It is expressly understood that
the Property shall not be used to pay such fees and further agreed that any fees
owed to the Trustee shall be deducted by the Trustee from the disbursements made
to the Company pursuant to Sections 1(i) solely in connection with the
consummation of a Business Combination, or pursuant to Section 2(b).  The
Company shall pay the Trustee the initial acceptance fee and first year’s fee at
the consummation of the IPO and thereafter on the anniversary of the Effective
Date;


(d)           In connection with any vote of the Company’s stockholders
regarding a Business Combination, provide to the Trustee an affidavit or
certificate of a firm regularly engaged in the business of soliciting proxies
and/or tabulating stockholder votes verifying the vote of the Company’s
stockholders regarding such Business Combination; and


(e)           In the event that the Company directs the Trustee to commence
liquidation of the Trust Account pursuant to Section 1(i), the Company agrees
that it will not direct the Trustee to make any payments that are not
specifically authorized by this Agreement.


(f)           If the Company seeks to amend any provisions of its amended and
restated certificate of incorporation relating to stockholders’ rights or
pre-Business Combination activity (including the time within which the Company
has to complete a Business Combination) (in each case, an “Amendment”), the
Company will provide the Trustee with a letter (an “Amendment Notification
Letter”) in the form of Exhibit B providing instructions for the distribution of
funds to Public Stockholders who exercise their conversion option in connection
with such Amendment.
 
 
4

--------------------------------------------------------------------------------

 


4.           Limitations of Liability.  The Trustee shall have no responsibility
or liability to:


(a)           Take any action with respect to the Property, other than as
directed in paragraphs 1 and 2 hereof and the Trustee shall have no liability to
any party except for liability arising out of its own gross negligence or
willful misconduct;


(b)           Institute any proceeding for the collection of any principal and
income arising from, or institute, appear in or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received instructions from the Company given as provided herein to do so and the
Company shall have advanced or guaranteed to it funds sufficient to pay any
expenses incident thereto;


(c)           Change the investment of any Property, other than in compliance
with paragraph 1(c);


(d)           Refund any depreciation in principal of any Property;


(e)           Assume that the authority of any person designated by the Company
to give instructions hereunder shall not be continuing unless provided otherwise
in such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;


(f)           The other parties hereto or to anyone else for any action taken or
omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the exercise of its own best judgment, except for its gross
negligence or willful misconduct.  The Trustee may rely conclusively and shall
be protected in acting upon any order, notice, demand, certificate, opinion or
advice of counsel (including counsel chosen by the Trustee), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is believed by the
Trustee, in good faith, to be genuine and to be signed or presented by the
proper person or persons.  The Trustee shall not be bound by any notice or
demand, or any waiver, modification, termination or rescission of this Agreement
or any of the terms hereof, unless evidenced by a written instrument delivered
to the Trustee signed by the proper party or parties and, if the duties or
rights of the Trustee are affected, unless it shall give its prior written
consent thereto;


(g)           Verify the correctness of the information set forth in the
Registration Statement or to confirm or assure that any acquisition made by the
Company or any other action taken by it is as contemplated by the Registration
Statement; and


(h)           File local, state and/or Federal tax returns or information
returns with any taxing authority on behalf of the Trust Account and payee
statements with the Company documenting the taxes, if any, payable by the
Company or the Trust Account, relating to the income earned on the Property.
 
 
5

--------------------------------------------------------------------------------

 


(i)            Pay any taxes on behalf of the Trust Account (it being expressly
understood that the Property shall not be used to pay any such taxes and that
such taxes, if any, shall be paid by the Company from funds not held in the
Trust Account or released to it under Section 2(a) hereof).


(j)            Imply obligations, perform duties, inquire or otherwise be
subject to the provisions of any agreement or document other than this agreement
and that which is expressly set forth herein.


(k)           Verify calculations, qualify or otherwise approve Company requests
for distributions pursuant to Section 1(i), 1(j), 2(a) or 2(b) above.


5.           Trust Account Waiver. The Trustee has no right of set-off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 3(b) or Section 3(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account


6.           Termination.  This Agreement shall terminate as follows:


(a)           If the Trustee gives written notice to the Company that it desires
to resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee during which time the Trustee shall act in accordance
with this Agreement.  At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety days of receipt of the resignation notice from the Trustee, the Trustee
may submit an application to have the Property deposited with any court in the
State of New York or with the United States District Court for the Southern
District of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever; or


(b)           At such time that the Trustee has completed the liquidation of the
Trust Account in accordance with the provisions of paragraph 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Paragraph 3(b).
 
 
6

--------------------------------------------------------------------------------

 


7.           Miscellaneous.


(a)          The Company and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account.  The Company and the Trustee will each restrict access
to confidential information relating to such security procedures to authorized
persons.  Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such information, or of
any change in its authorized personnel.  In executing funds transfers, the
Trustee will rely upon all information supplied to it by the Company, including
account names, account numbers and all other identifying information relating to
a beneficiary, beneficiary's bank or intermediary bank.  The Trustee shall not
be liable for any loss, liability or expense resulting from any error in the
information or transmission of the wire.


(b)          This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction.  It may be executed in several
original or facsimile counterparts, each one of which shall constitute an
original, and together shall constitute but one instrument.


(c)          This Agreement contains the entire agreement and understanding of
the parties hereto with respect to the subject matter hereof.  Except for
Sections 1(i) and 1(j) (which may not be amended under any circumstances), this
Agreement or any provision hereof may only be changed, amended or modified by a
writing signed by each of the parties hereto.  As to any claim, cross-claim or
counterclaim in any way relating to this Agreement, each party waives the right
to trial by jury.  The Trustee may require from Company counsel an opinion as to
the propriety of any proposed amendment.


(d)          The parties hereto consent to the jurisdiction and venue of any
state or federal court located in the City of New York, Borough of Manhattan,
for purposes of resolving any disputes hereunder.


(e)          Any notice, consent or request to be given in connection with any
of the terms or provisions of this Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or by facsimile transmission:


if to the Trustee, to:


Continental Stock Transfer
  & Trust Company
17 Battery Place
New York, New York 10004
Attn:  Steven G. Nelson, Chairman, and Frank A. DiPaolo, CFO
Fax No.:  (212) 509-5150
 
 
7

--------------------------------------------------------------------------------

 


if to the Company, to:


Cambridge Capital Acquisition Corporation
525 South Flagler Drive, Suite 201
West Palm Beach, FL 33401
Attn:  Benjamin Gordon, Chairman and Chief Executive Officer
Fax No.:  (561) 932-1600


in either case with a copy to:


EarlyBirdCapital, Inc.
275 Madison Avenue, 27th Floor
New York, New York 10016
Attn:  Steven Levine, Chief Executive Officer
Fax No.:  (212) 661-4936


(f)           This Agreement may not be assigned by the Trustee without the
prior consent of the Company.


(g)          Each of the Trustee and the Company hereby represents that it has
the full right and power and has been duly authorized to enter into this
Agreement and to perform its respective obligations as contemplated
hereunder.  The Trustee acknowledges and agrees that it shall not make any
claims or proceed against the Trust Account, including by way of set-off, and
shall not be entitled to any funds in the Trust Account under any circumstance.
In the event that the Trustee has a claim against the Company under this
Agreement, the Trustee will pursue such claim solely against the Company and not
against the Property held in the Trust Account.


(h)          Each of the Company and the Trustee hereby acknowledge that EBC is
a third party beneficiary of this Agreement.


[Signature Page Follows]
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.
 

 
CONTINENTAL STOCK TRANSFER & TRUST
COMPANY, as Trustee
           
By:
/s/ Frank A. DiPaolo      
Name: Frank A. DiPaolo
Title: Chief Financial Officer
 

 

 
CAMBRIDGE CAPITAL ACQUISITION
CORPORATION
           
By:
/s/ Benjamin Gordon      
Name: Benjamin Gordon
Title: Chief Executive Officer
 

 
 
9

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
Fee Item
 
Time and method of payment
 
Amount
Initial acceptance fee
 
Initial closing of IPO by wire transfer
 
$1,000.00
Annual fee
 
First year, initial closing of IPO by wire transfer; thereafter on the
anniversary of the effective date of the IPO by wire transfer or check
 
$10,000.00
Transaction processing fee for disbursements to Company under Section 2
 
Deduction by Trustee from accumulated income following disbursement made to
Company under Section 2
 
$250.00
Paying Agent services as required pursuant to Section 1(i)
 
Billed to Company upon delivery of service pursuant to Section 1(i)
 
Prevailing rates



 
10

--------------------------------------------------------------------------------

 
 
EXHIBIT A


[Letterhead of Company]


[Insert date]


Continental Stock Transfer
  & Trust Company
17 Battery Place
New York, New York 10004
Attn:  Steven Nelson and Frank DiPaolo


Re:           Trust Account No.    - Termination Letter


Gentlemen:


Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
Cambridge Capital Acquisition Corporation (“Company”) and Continental Stock
Transfer & Trust Company (“Trustee”), dated as of December 17, 2013 (“Trust
Agreement”), this is to advise you that the Company has entered into an
agreement (“Business Agreement”) with __________________ (“Target Business”) to
consummate a business combination with Target Business (“Business Combination”)
on or about [insert date].  The Company shall notify you at least 48 hours in
advance of the actual date of the consummation of the Business Combination
(“Consummation Date”).  Capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Trust Agreement.


In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments on __________ and to transfer the
proceeds to the above-referenced account at JP Morgan Chase Bank, NA. to the
effect that, on the Consummation Date, all of funds held in the Trust Account
will be immediately available for transfer to the account or accounts that the
Company shall direct on the Consummation Date.  It is acknowledged and agreed
that while the funds are on deposit in the trust account awaiting distribution,
the Company will not earn any interest or dividends.


On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated and (ii)
the Company shall deliver to you (a) [an affidavit] [a certificate] of
__________________, which verifies the vote of the Company’s stockholders in
connection with the Business Combination if a vote is held and (b) joint written
instructions from it and EarlyBirdCapital, Inc. with respect to the trans­fer of
the funds held in the Trust Account (“Instruction Letter”).  You are hereby
directed and authorized to transfer the funds held in the Trust Account
immediately upon your receipt of the counsel's letter and the Instruction
Letter, in accordance with the terms of the Instruction Letter.  In the event
that certain deposits held in the Trust Account may not be liquidated by the
Consummation Date without penalty, you will notify the Company of the same and
the Company shall direct you as to whether such funds should remain in the Trust
Account and distributed after the Consummation Date to the Company.  Upon the
distribution of all the funds in the Trust Account pursuant to the terms hereof,
the Trust Agreement shall be terminated.
 
 
11

--------------------------------------------------------------------------------

 


In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in the Trust Agreement
on the business day immediately following the Consummation Date as set forth in
the notice.
 

 
Very truly yours,


CAMBRIDGE CAPITAL ACQUISITION CORPORATION
           
By:
       
Benjamin Gordon, Chief Executive Officer and Secretary
 

 
AGREED TO AND
ACKNOWLEDGED BY


EARLYBIRDCAPITAL, INC.
 
By:________________________________
 
 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT B


[Letterhead of Company]


[Insert date]


Continental Stock Transfer
  & Trust Company
17 Battery Place
New York, New York 10004
Attn:  Steven Nelson and Frank DiPaolo


Re:           Trust Account No.    - Termination Letter
 
Gentlemen:


Reference is made to the Investment Management Trust Agreement between Cambridge
Capital Acquisition Corporation (“Company”) and Continental Stock Transfer &
Trust Company, dated as of December 17, 2013 (“Trust Agreement”).  Capitalized
words used herein and not otherwise defined shall have the meanings ascribed to
them in the Trust Agreement.


Pursuant to Section 1(j) of the Trust Agreement, this is to advise you that the
Company has sought an Amendment. Accordingly, in accordance with the terms of
the Trust Agreement, we hereby authorize you to liquidate the Trust Account on
[      ] and to transfer $_____ of the proceeds of the Trust to the checking
account at [         ] for distribution to the stockholders that have requested
conversion of their shares in connection with such Amendment. The remaining
funds shall be reinvested by you as previously instructed.
 

 
Very truly yours,


CAMBRIDGE CAPITAL ACQUISITION CORPORATION
           
By:
       
Benjamin Gordon, Chief Executive Officer and Secretary
 



cc: EarlyBirdCapital, Inc.
 
 
13

--------------------------------------------------------------------------------

 


EXHIBIT C


[Letterhead of Company]


[Insert date]
Continental Stock Transfer
  & Trust Company
17 Battery Place
New York, New York 10004
Attn:  Steven Nelson and Frank DiPaolo


Re:           Trust Account No.     - Termination Letter


Gentlemen:


Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
Cambridge Capital Acquisition Corporation (“Company”) and Continental Stock
Transfer & Trust Company (“Trustee”), dated as of December 17, 2013 (“Trust
Agreement”), this is to advise you that the Company has been unable to effect a
Business Combination with a Target Company within the time frame specified in
the Company’s Amended and Restated Certificate of Incorporation, as described in
the Company’s prospectus relating to its IPO.    Capitalized terms used herein
and not otherwise defined shall have the meanings set forth in the Trust
Agreement.


In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all the Trust Account investments on ______________ and to transfer
the total proceeds to the Trust Checking Account at JP Morgan Chase Bank, NA to
await distribution to the Public Stockholders. The Company has selected
____________ 20 __ as the record date for the purpose of determining the Public
Stockholders entitled to receive their share of the liquidation proceeds.  It is
acknowledged that no interest will be earned by the Company on the liquidation
proceeds while on deposit in the Trust Checking Account. You agree to be the
Paying Agent of record and in your separate capacity as Paying Agent, to
distribute said funds directly to the Public Stockholders in accordance with the
terms of the Trust Agreement and the Amended and Restated Certificate of
Incorporation of the Company. Upon the distribution of all the funds in the
Trust Account, your obligations under the Trust Agreement shall be terminated.
 

 
Very truly yours,


CAMBRIDGE CAPITAL ACQUISITION CORPORATION
           
By:
       
Benjamin Gordon, Chief Executive Officer and Secretary
 

 
cc: EarlyBirdCapital, Inc.
 
 
14

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
[Letterhead of Company]


[Insert date]
 
Continental Stock Transfer
  & Trust Company
17 Battery Place
New York, New York 10004
Attn:  Frank DiPaolo and Cynthia Jordan


Re:           Trust Account No.


Gentlemen:


Pursuant to paragraph 2(a) of the Investment Management Trust Agreement between
Cambridge Capital Acquisition Corporation (“Company”) and Continental Stock
Transfer & Trust Company (“Trustee”), dated as of December 17, 2013 (“Trust
Agreement”), the Company hereby requests that you deliver to the Company
$_______ of the interest income earned on the Property as of the date
hereof.  The Company needs such funds to pay for its tax obligations.  In
accordance with the terms of the Trust Agreement, you are hereby directed and
authorized to transfer (via wire transfer) such funds promptly upon your receipt
of this letter to the Company’s operating account at:


[WIRE INSTRUCTION INFORMATION]
 

 
CAMBRIDGE CAPITAL ACQUISITION CORPORATION
           
By:
       
Benjamin Gordon, Chief Executive Officer and Secretary
 



cc: EarlyBirdCapital, Inc.
 
 
15

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
[Letterhead of Company]


[Insert date]
 
Continental Stock Transfer
  & Trust Company
17 Battery Place
New York, New York 10004
Attn:  Frank DiPaolo and Cynthia Jordan


Re:           Trust Account No.


Gentlemen:


Pursuant to paragraph 2(b) of the Investment Management Trust Agreement between
Cambridge Capital Acquisition Corporation (“Company”) and Continental Stock
Transfer & Trust Company (“Trustee”), dated as of December 17, 2013 (“Trust
Agreement”), the Company hereby requests that you deliver to the Company
$_______ of the interest income earned on the Property as of the date
hereof.  The Company needs such funds to cover its expenses relating to
investigating and selecting a target business and other working capital
requirements.  In accordance with the terms of the Trust Agreement, you are
hereby directed and authorized to transfer (via wire transfer) such funds
promptly upon your receipt of this letter to the Company’s operating account at:


[WIRE INSTRUCTION INFORMATION]
 

 
Very truly yours,


CAMBRIDGE CAPITAL ACQUISITION CORPORATION
           
By:
       
Benjamin Gordon, Chief Executive Officer and Secretary
 

 
cc: EarlyBirdCapital, Inc.
 
16

--------------------------------------------------------------------------------

 